DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 71-86 are pending in the instant application.

2.	Applicant’s election without traverse of Group IV, claims 81 and 82, in the reply filed on December 13, 2021 is acknowledged.

3.	Claims 71-80 and 83-86 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2021.

4.	Claims 81 and 82 are objected to because of the following informalities:  these claims depend from withdrawn claim 71.  Appropriate correction is required.
For purposes of compact prosecution, the chimeric or fusion protein of  claim 71 has been used in the instant examination.

5.	Applicant is reminded of the proper content of an abstract of the disclosure.

6.	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

8.	The disclosure, see page 46, is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the 

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 81 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague and indefinite in the recitation of a “fragment thereof” or a “part of’.  The specification nor the claims define or describe the metes and bounds of these phrases.
 Claim Rejections - 35 USC § 101

11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 81 and 82 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The product, as claimed, has the same characteristics and utility as that found in nature.  To overcome this rejection the Examiner suggests the amendment of the Farbenfabriken of Elberfeld Co. v. Kuehmsted, 171 Fed. 887, 890 (N.D. Ill. 1909) (text of claim at 889); Parke-Davis & Co. v. H.D. Mulford Co., 189 Fed. 95, 103, 106, 965 (S.D.N.Y. 1911) (claim 1); and In re Bergstrom, 427 F.2d 1394, 1398, 1401-1402 (CCPA 1970).

13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claim 82 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 
The claim encompasses a genus of monoclonal antibody.  The claim recites “wherein the antibody is a monoclonal antibody.   The specification does not set forth written description or enablement for a monoclonal raised against the chimeric or fusion protein of claim 71.  The chimeric or fusion can be a combination of any number of proteins as defined by all or a portion/fragment of the claimed SEQ ID NOs having a first and second peptide that encompasses the chimeric or fusion.  Harlow et al teach that the affinity of monoclonal antibodies can be determined exactly (page 27). The specification does not teach the affinity of the monoclonal antibodies of the invention.  As such, clearly Applicants were not in possession of a genus of  monoclonal antibodies that bind any of the numerous possibilities for the chimeric or fusion protein that can all or a portion of the claimed sequences and have the same binding affinity as these monoclonal antibodies and further could not measure such, because the epitope to which the antibody binds is not disclosed.   Antibody epitopes are defined in the art as either discontinuous or continuous (Harlow et al In Antibodies A Laboratory Manual, Cold Spring Harbor Press, 1988, Chapter 3, pages 23-35). Antibody epitopes are of variable size (see Herbert, Dictionary of Immunology 4th Ed, Academic Press, 1995 pages 58-59). While the art can conventionally scan for potential contiguous antibody epitopes using conventional art accepted algorithms (Greenbaum et al, Journal of Molecular Recognition, 20(2):75-82, 2007), these methods do not identify discontinuous epitopes which are identified by crystallization of antibody/ 

cell epitopes can be contiguous or discontinuous, the variability of size of B cell epitopes and that proteins can contain more than one B cell epitope, one skilled in the art would not recognize that Applicants were in possession of the genus of monoclonal antibodies that bind the chimeric or fusion proteins claimed, absent a description of the epitope(s) to which these antibodies bind and the specific measured affinity thereto.  The specification has not defined any epitopes or CDRs.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to a monoclonal antibody that bind the broad genus of possibilities of chimeric or fusion protein of claim 71, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level).  With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above.  One of skill in the art would require guidance, in order to make or use the claimed monoclonal antibody as claimed.  The specification does not provide written description or enablement  for the claimed monoclonal antibody. 
 
15.	No claims are allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645